Case 1:20-cv-02912-JPH-MPB Document 4 Filed 12/01/20 Page 1 of 2 PageID #: 37




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

THEODORE BRISCOE, JR.,               )
                                     )
                     Plaintiff,      )
                                     )
                  v.                 )           No. 1:20-cv-02912-JPH-MPB
                                     )
ARNOLD P. BARATZ Deputy P.D., 27619, )
KIMBERLY SEXTON Marion Co.           )
Prosecutor,                          )
MATTHEW MINNIS Officer, 40190 IMPD, )
CRAIG SOLOMAN Officer 31735, IMPD,   )
BRIAN WILLS Officer,                 )
LINDA BAILEY Officer (crime lab),    )
                                     )
                     Defendants.     )

                       ENTRY DISCUSSING FILING FEE

      Plaintiff, Theodore Briscoe Jr., has not paid the $400 filing fee prescribed

by Congress. See 28 U.S.C. § 1914(a). He also appears to have "struck out"

under 28 U.S.C. § 1915(g). That statute "prohibits a prisoner from proceeding

[in forma pauperis] if, on three or more occasions during his imprisonment, he

has 'brought an action . . . that was dismissed on the grounds that it is

frivolous, malicious, or fails to state a claim upon which relief may be granted."

Turley v. Gaetz, 625 F.3d 1005, 1006 (7th Cir. 2010). The "sole statutory

exception" is if "the prisoner is under imminent danger of serious physical

injury." Id. Mr. Briscoe has not alleged imminent danger, and he has had

three prior cases dismissed for failure to state a claim.

      1) Briscoe v. Pretorius, et al., No. 1:18-cv-04070-JPH-TAB (S.D. Ind. July

         16, 2019) (dismissing action for failure to state a claim);


                                        1
Case 1:20-cv-02912-JPH-MPB Document 4 Filed 12/01/20 Page 2 of 2 PageID #: 38




      2) Briscoe v. Indianapolis Metro. Police Dept., et al., No. 1:18-cv-03867-

          TWP-DLP (S.D. Ind. Apr. 22, 2019) (dismissing action for failure to

          state a claim);

      3) Briscoe v. Sexton, et al., No. 1:18-cv-00255-WTL-DLP (S.D. Ind. Mar.

          22, 2018) (dismissing action for failure to state a claim).

      Mr. Briscoe shall have through December 28, 2020 to pay the $400

filing fee to the clerk of the district court. Failure to do so will result in

dismissal of this action without further notice.

SO ORDERED.

Date: 12/1/2020




Distribution:

THEODORE BRISCOE, JR.
980988
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Electronic Service Participant – Court Only




                                           2
